Title: To Benjamin Franklin from Thomas Gilpin, 28 September 1770
From: Gilpin, Thomas
To: Franklin, Benjamin


Esteemed friend
Philada. Septm 28th 1770
This will Convey to thee an account of this Places Breaking through the non importation agreement which happened on the 20th by a Large Majority of the Votes of the Subscribers about 5 to 1. I am Sorry it has So happend but it is only what Might have beene Expected from the first and what I Realy Did Expect and thiarefore Wold not Meddle in it for I always thought it a Verry great Risque wheather the acts wold be Repealed Whilst those Interested on this Side Cold be kept in any Degree of quietude. It is a hard thing for So maney to Sacrifise their Living one year after another at So high a Rate and Maney of those who were averse to a partial Importation at first and Realey prevented it from being Came into near 6 months before the generall non importation Commenced, are now most forward to Relax. Every one is at Libertey now to Import any goods Exept tea or any article as may be Taxed for the use of Raising a Revenue. Those who have held out obstanate against a Disolution are trying now to forme a new plan Similar to that of Maryland but I think it is too Late they have Delayed too Long and have beene too obstinate. On the 5th of june it was Contended for by the other but was oposed by the old Committee and by availing them Selves of Some Letters thine in particular for which I was Sorry, and by Some other Stratigems they prevented an alteration then which was Realey the Right time to have Done it. I have always Compared our Proceedings Like young giddey Q[uick?] furnished troops going against a Strong fortifyed City wheare as Wee aught to have gone with the greatest Caution and well Supleyd. If wee had decliard against all Dutey goods Superfluitys and Such as wee Cold Manufacture at a tolerable Rate, then the Marchant wold have had Some thing to do the artificer Incouradged, wee have Payed no Duteys, and the acts Rendered a Real Advantage to the Couloneys. This Might with Justice [have] beene Contended for and wold have beene Observed. This was Contended for but over Ruled and now I am a fraid little or no order will be observed. Wee began wrong. Wee had the Mode from the Northward but town Meetings are not the thing nor the noyse of a promiscus assembly the way to Digest good politicks by. Although I think the Ministry and parliment is Very Impolitick and wrong in attempting to Tax us without a Representation, yet I think it is highly Proveble that america ought to Contribute but the mode is the thing to fix who Shall be Judges. Aplying to So many provances will always be attended with Intricaceys and great Delay it will be harder for Each to Degist a Measure than all in one. A Representation in parlimint wee are afraid of wee think they will Corrupt our Members and over Rule them. I think a better way wold be to propose a Committee of Each to meete Some whare and a Eaquill number of [in?] Each or for England to Borrow of america and pay Interest to her owne People Instead of forignors and the paying this Interest will be a Real Advantage to hir as it will be Done in the Labour of Manufacturors and tend to keep the nation full of people which is hir Stranth. Thiase are Trantiant thoughts I have had which please to Excuse my troubling thee with and believe me to be thy friend
Thomas Gilpin
 
Addressed: To / Doctr / Benjamin Franklin / agent for Pensylvania / in London
